DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II (claims 4-6 and figure 3) in the reply filed on 08/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and is therefore made FINAL.

Claim Objections
Claims 4-6 are objected to because of the following informalities:  
the phrase “the other side of the component panel”  in line 8 should read “another side of the component panel”
Appropriate correction is required.
Regarding claims 5-6, the claims are objected due to their dependency on an objected claims as shown above.

Claim Interpretation
The terms “vehicle body panel” and “component panel” are not disclosed in the specification by materials or any characteristics. Examiner interpreted the terms “vehicle 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Katou (US 6,806,436).

    PNG
    media_image1.png
    424
    815
    media_image1.png
    Greyscale

Regarding claim 4, Katou teaches a multi point projection welding method (See title “Series spot welding method, device for carrying out the method, and electrodes employed in the method or the device”) comprising:
loading a component panel (steel plate Wa; fig.11) having one or more protrusions (protrusions; see the annotation of fig.11) formed thereon onto a vehicle body panel (steel plate Wb; fig.11) such that at least one of the protrusions of the component panel contacts the vehicle body panel (See fig.11, at least one of the protrusions of steel plate Wa contacts steel plate Wb);
applying pressure to one side of the component panel (steel plate Wa) using a vehicle body pressurizing tip (electrode tip 26) and applying pressure to the other side of the component panel (steel plate Wa) using a component pressurizing tip (electrode tip 27) while the component panel and the vehicle body panel (steel plate Wb) contact each other (see col.10, lines 34-39 “the bearing surface 30 a that is partially one stage higher than the general portion 35 is formed in the steel plate Wa in the portion with which the electrode tip 26 or 27 is brought into contact through pressurization, and the leading edge portion 26 a or 27 a of the electrode tip 26 or 27 is formed into a spherical shape.” See fig.11, in spot welding, electrode 26 applying pressure to a side of steel plate Wa, and electrode 27 applying pressure to another side of the steel plate Wb); and
supplying current to the vehicle body pressurizing tip (electrode tip 26) and the component pressurizing tip (electrode tip 27) (see col.12, lines 29-30 “The welding transformer T can supply the electrode tips 26, 27 with welding current.”) such that the protrusion (protrusions) of the component panel (steel plate Wa) contacts the vehicle body panel (steel plate Wb) while the vehicle body pressurizing tip (electrode tip 26) and the (electrode tip 27) apply pressure to the component panel (steel plate Wa) (see fig.11, during the spot welding processing,  protrusions of  steel plate Wa contacts steel plate Wb and electrode tips 26 and 27 apply pressure to steel plate Wa). 

Regarding claim 5, Katou teaches at least one of the protrusions has a height of 0.1 mm or more (See fig.2C and col.7, line 10 “The bearing surface 30 a has a height H of 1 mm from the general portion 35.” Hence, the protrusions has a height 0.1mm or more with respect to the surface contact to electrode tips 26 and 27.)

    PNG
    media_image2.png
    100
    361
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    560
    639
    media_image3.png
    Greyscale

Regarding claim 6, Katou teaches the current has a magnitude of 3 to 35 kA and weld time is 0.01 seconds to 2 seconds (see fig.13 and col.13, lines 29-33 “A period t1 of conduction in the initial stage is set equal to 3 to 8 cycles, for example, when the entire period (t1+t2+t3) of conduction is set equal to 20 cycles (1 cycle is equivalent to 1/60 seconds). It is also appropriate that the intensity of welding current be about 12 to 16 kA.”  The current a magnitude is between 3-35kA and the weld time is about 0.33 seconds.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761